Ferguson, Judge
(concurring):
I concur.
Because of the inordinate delay by the Government in the appellate review of this case, I would reverse and dismiss the charges regardless of the existence of any other error. A delay of this nature is, in my opinion, a violation of due process of law. As this Court, faced with a similar delay, said in United States v Tucker, 9 USCMA 587, 589, 26 CMR 367 (1958) :
“. . . Unexplained delays of the kind presented here should not be tolerated by the services, and they will not be countenanced by this Court.”